DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Natural Language Processing for Determining Token Types with Dependency Data and Parts-of-Speech
The disclosure is objected to because of the following informalities:
In ¶[0024], “said in clause” should be “said in class”.
In ¶[0065], “for the phrase the that” should be “for the phrase that”.
In ¶[0067], there is a missing closed quotation mark at the end of the paragraph after “Canada”.
In ¶[0069], “sematic” should be “semantic”.
In ¶[0074], “in a pseudo-standardized” appears to be missing a word, and could be “in a pseudo-standardized form”.
In ¶[0116], “to a knowledge graph constructors” appears to be incorrect, but could be “to a knowledge graph construction”.
In ¶[0132], “as a noun phrases” should be “as noun phrases” or as a noun phrase”.
In ¶[0134], “do not complete overlap” should be “do not completely overlap”.
In ¶[0144], “can MARK children will become” is not grammatical, but could be “can MARK children to become”.
In ¶[0154], “becomes” appears that it should be “become”.
In ¶[0157], “CONJ, children” appears that is should be “CONJ children”.
In ¶[0157], “When encounter” should be “When encountering”.
In ¶[0163], “has the same subject” appears that it should be “have the same subject”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 6 to 8, 10 to 11, and 20 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Flann et al. (U.S. Patent No. 10,460,028) in view of Ho et al. (U.S. Patent No. 10,019,437).
Concerning independent claims 1 and 20 to 21, Flann et al. discloses a computer-implement method, system, and computer program product, comprising:
“maintaining, by a computing device and a memory, a plurality of tokens that represent an unstructured sentence that includes a plurality of words, each of the tokens for a corresponding phrase that includes at least one word from the plurality of words, having a part-of-speech label, and associated with dependency data that indicates a parent child relationship between the token and at least one other token in the plurality of tokens” – a method begins with the system receiving an input from user 101 of a number of words, e.g., a publication, from which information is being extracted; a syntactic graph is then formed from input 101; to achieve this, words are parsed using a syntactic dependency parser, which forms a dependency tree (“associated dependency data”) (column 9, line 65 to column 10, line 23: Figure 2); a next step is to split the natural language input into one or more clauses; the semantic graph is read and split into one or more clauses based on semantic relationships between the words in the natural language input; clauses are units of grammatical organization; to extract these, each of the verbs is considered by extracting tokens in the input for which the Part-of-Speech (POS) is tagged by the syntactic dependency parser (“having a part-of-speech label”) (column 11, lines 15 to 25: Figure 3); a given word (a parent) being the direct parent of another word (child) means that the child is directly syntactically dependent on the parent word, i.e., that the syntactic graph directly links the parent and the child, with the child being dependent on the parent (“dependency data that indicates a parent-child relationship between the token and at least one other token in the plurality of tokens”) (column 3, lines 44 to 60); here, natural language input is “an unstructured sentence that includes a plurality of words”; 
“determining, by the computing device and for one or more tokens from the plurality of tokens, a token type from a plurality of predetermined token types that i) indicates an element type for the phrase that corresponds to the token and ii) has one or more properties using the dependency data and the part-of-speech label for the token, each token type from the plurality of predetermined token types having different properties” – a method determines whether a syntactic tag (“a token type”) indicates a syntactic dependency according to an ordinate clause; a list of tags falling within an ordinate clause may be maintained; alternatively, a list of excluded tags for identifying ordinate clauses may be maintained (column 11, lines 37 to 45: Table 1); a verb ‘can’ is an auxiliary verb, as indicated by a ‘aux’ tag, making ‘can’ dependent on the main verb ‘feel’ (column 11, lines 59 to 62: Figure 4A); a next step is to extract subordinate clauses from the syntactic graph for each inferred clause 307; this involves identifying each token (each word) in the input that has a dependency tag that indicates that it is the root of a subordinate clause, e.g., ‘advcl’ for adverbial subordinate clause, and ‘rad’ for relative subordinate clause, or ‘act’ for clausal modifiers of nouns (column 12, lines 51 to 57); if the dependency tag of the token indicates that it is a subject, e.g., ‘nsubj’ for noun subjects, then the token’s subtree is extracted and marked as a subject span; syntactic tags indicating a subject include ‘nsubj’ (nominative subject), ‘nsubpass’ (passive nominative subject), ‘csubj’ (clausal subject), and ‘csubjpass’ (passive clausal subject) (column 13, lines 6 to 9); examples of syntactic tags relating to modifiers include ‘prep’ for prepositional modifiers, ‘npadvmod’ for temporal modifiers, and ‘advmod’ for adverbial modifiers (column 13, lines 26 to 28); examples of tags including an object are ‘conj’ (conjunct), ‘dobj’ (direct object), ‘pobj’ (object of a preposition), ‘iobj’ (indirect object), ‘appos’ (appositional modifier), ‘nmod’ (nominal modifier), ‘dative’ (dative object), and ‘attr’ (attribution) (column 13, lines 41 to 45); here, a tag is “a token type” because it is not just a part-of-speech, but includes relationship information from a dependency graph (“using the dependency data and the part-of-speech label for the token”); broadly, a tag includes “i) an element type” of a subject, modifier, or object, and “ii) one or more properties” for the specific types of tags, e.g., ‘nsubj’ (nominative subject), ‘conj’ (conjunct), etc.; Compare Specification, ¶[0065], where token types can include actor, modifier, descriptor, clause, and conjunction, and element types can include token, actor, modifier, descriptor, clause, and conjunction; 
“assigning, by the computing device for a token from the plurality of tokens whose associated dependency data indicates that the token has a child, data for the child token to one of the one or more properties for the token type of the token” – determining one or more subjects for an independent clause comprises, for each identified subject word, identifying any descendants of the subject word from the syntactic graph (“whose associated dependency data indicates that the token has a child”) and adding the identified descendants (“a child”) to the subject for that subject word (column 3, lines 5 to 9); each token that forms a part of a subordinate clause is marked as part of a subordinate clause for later use (column 12, lines 58 to 62); each token in a clause is considered, and if the token’s dependency indicates it is an object, then the token’s subtree is extracted and marked as an object span (column 13, lines 31 to 34); a subject or object is associated with a modifier if it is shares a common ancestor with the modifier, e.g., it is a sibling of the modifier, or if it is a direct parent of the modifier (column 14, lines 55 to 58); each object set is combined with each of the non-clausal verbs with which the object shares a common ancestor, or is directly linked, in the dependency tree; by directly linked, it is meant that the object set is a parent of the non-clausal verb or the non-clausal verb is the parent of the object set (column 15, lines 47 to 50); a syntactic tag, then, is used to link a child token to a parent token in a clause (“assigning . . . for a token . . . whose associated dependency indicates that the token has a child, data for the child token to one of the one or more properties for the token type of the token”);
“providing, by the computing device for use by a downstream semantic system and for the token from the plurality of tokens whose associated dependency data indicates that the token has a child, a textual representation of the phrase for the token and the phrases for one or more of the child tokens assigned to one of the one or more properties of the token” – natural language processing is useful in dialogue systems and information extraction systems (column 1, lines 26 to 37); natural language processing is not limited to application within dialogue systems, but has application in a wide variety of computing fields, e.g., information extraction or information retrieval; a set of medical textbooks may be analyzed to extract known relationships between medical conditions and medical symptoms (column 7, lines 36 to 50); here, a dialogue system or an application to medical information retrieval is “a downstream semantic system”, and provides “a textual representation of the phrase for the token and phrases for one or more of the child tokens” from a dependency tree that includes “the token from the plurality of tokens whose associated dependency data indicates that the token has a child”; that is, an information retrieval system is “a downstream semantic system” that uses textual information obtained by processing with a dependency tree.  
Concerning independent claims 1 and 20 to 21, Flann et al. arguably discloses all of the limitations of these independent claims with the exception of “determining, by the computing device and for one or more tokens from the plurality of tokens, a token type from a plurality of predetermined token types that i) indicates an element type for the phrase that corresponds to the token and ii) has one or more properties using the dependency data and the part-of-speech label for the token, each token type from the plurality of predetermined token types having different properties”.  Here, Applicants’ limitations of “token types” that include “i) an element type” and “ii) one or more properties” is not well-defined by the Specification.  That is, there appears to be some distinction between parts-of-speech, and some more detailed information of ‘token types’ with ‘element types’ and ‘properties’, but it is not entirely clear what this includes.  The Specification, ¶[0065], does not readily distinguish ‘token type’ and ‘element type’ because both can include actor, modifier, descriptor, clause, and conjunction.  Similarly, Applicants’ Specification, ¶[0024] and ¶[0031], states that a ‘property’ can be one or more of a subject, an object, a modifier, a descriptor, an indirect object, a time, or an introduction.  Applicants’ ‘token type’, ‘element type’, and ‘property’, then, can be broadly construed as at least modifiers, objects, indirect objects, and conjunctions as disclosed by Flann et al.
Concerning independent claims 1 and 20 to 21, Ho et al. teaches whatever limitations might be omitted by Flann et al. as directed to “a token type”, “an element type”, and “properties”.  Generally, Ho et al. teaches facilitating information extraction using a dependency parse tree that maps nodes into actions, roles, and contextual predicates.  Natural language parses from dependency parse trees 421 are translated into a collection of actions, roles, and additional complementary concepts.  The actions include verbs along with attributes of the verbs, where the attributes include mood, voice, tense, and verb basis, roles include arguments for the verbs, and contextual predicates include modifiers for a particular verb that is not a role, where the modifiers include adverbial modifiers, temporal modifiers, and location modifiers.  (Column 7, Lines 42 to 53: Figure 4)  Verbs in a dependency tree are identified, verb attributes are extracted, and roles and context are associated with the verbs.  Each of the nodes of a dependency parse tree include features of the word and references, where the features of the node may include type, mood, tense, voice, auxiliary, transitive, intransitive, regular, irregular, and a reference may include a reference to a subjective mood, to objective, or indicative mood.  (Column 9, Lines 8 to 44: Figures 8 to 9)  Ho et al., then, teaches “token types” that include “element type” of features of the word and “properties” of references.  An objective is to provide information extraction to permit the building of complex programs that takes into account linguistic variants when the same semantics can be expressed in many different ways.  (Column 1, Lines 12 to 24)  It would have been obvious to one having ordinary skill in the art to use token types including element types and properties as taught by Ho et al. to recognize inferred clauses from syntactic graphs in Flann et al. for a purpose of providing information extraction that takes into account linguistic variants when the same semantics can be expressed in many different ways.  

Concerning claim 2, Flann et al. discloses that a diagnostic engine includes a knowledge base 13 that is a large structured set of data defining medical knowledge and that describes an ontology relating to a medical field; knowledge base 13 includes data patterns describing a plurality of semantic triples, each including a medical related subject, a medical related object, and a relation linking the subject and the object; as the knowledge base 13 matches semantic triples in the knowledge base to semantic triples extracted from a conversation with a user, accurate information must be extracted from textual input for generating a response; to help accurately extract information from a natural language input, the input is broken down into a set of one or more inferred clauses (column 8, line 60 to column 9, line 38: Figure 1); a knowledge base that is an ontology is “a knowledge graph system”, and “a textual representation” is provided using a dependency tree with child nodes to parse tokens with knowledge base 13 “for use by a knowledge graph system” “by the downstream semantic system”. 
Concerning claim 3, Flann et al. discloses that inference engine 15 generates questions for the user to answer in order to obtain information to answer the overall question; inference engine 15 utilizes probabilistic graphical model 17 to determine a diagnosis (column 8, lines 47 to 59: Figure 1); inference engine 15, then, is “for use by the downstream semantic system” and “the textual representation” is provided “for use by an inference engine”.
Concerning claim 6, Flann et al. discloses that clause units are usually formed around a verb; a subtree of the dependency graph has a selected verb as a root of a subtree (“the dependency data for the plurality of tokens identifying a verb token for a verb from the unstructured sentence as a root token”) (column 11, lines 32 to 36).
Concerning claims 7 to 8,  Flann et al. discloses determining inferred clauses from a syntactic graph of the input (Abstract); embodiments are able to determine inferred clauses from input text based on a syntactic dependency graph (column 2, lines 33 to 35); each inferred clause includes a different combination of one or more of the subjects, one of the objects, and the main verb (column 4, lines 61 to 63); for a phrase, “My sister has a headache and she is in pain”, there are two main verbs ‘has and ‘is’; the method extracts two clauses, one based around the main verb ‘has’ and one based around the main verb ‘is’; this results in two subtrees, one for “My sister has a headache” and one for “she is in pain” (column 12, lines 29 to 36: Figure 4B); here, extracting inferred clauses “comprises providing a textual representation of a clause extracted from the unstructured sentence” and “providing, for each of multiple properties from two or more properties for the token type, a respective clause extracted from the unstructured sentence, each of the multiple textual representations comprising one or more different phrases than the other textual representations.”
Concerning claims 10 to 11, Flann et al. discloses child tokens and sibling tokens; two words sharing an ancestor means that both words are syntactically dependent on the same word; a given word (a parent) being the direct parent of another word (child) means that the child is directly syntactically dependent on the current word, i.e., that the syntactic graph directly links the parents and the child, with the child being dependent on the parent (column 3, lines 44 to 50); a subject or object is associated with a modifier if it shares a common ancestor with the modifier, e.g., it is a sibling of the modifier or if it is a direct parent of the modifier (column 14, lines 55 to 58).

Claims 4 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Flann et al. (U.S. Patent No. 10,460,028) in view of Ho et al. (U.S. Patent No. 10,019,437) as applied to claim 1 above, and further in view of Ting (U.S. Patent No. 5,930,746).
Flann et al. does not expressly disclose tokens “for a corresponding atomic word or phrase” and “an atomic phrase comprises a proper noun.”  However, named entity extraction is well known in natural language processing.  Generally, Ting teaches parsing a natural language sentence by defining a set of coded tags each corresponding to a respective part-of-speech of a word in a sentence, and building a small corpus of sentence dependency structures by annotating with corresponding coded tags the words in each sentence having respective exemplary dependency structures.  (Abstract)  Specifically, Ting teaches fields of a dependency structure, where a sixth field of each line is an atomic noun phrase of [Ami Pro].  (Column 5, Lines 52 to 67)  Here, [Ami Pro] is “a proper noun”.  An objective is to provide parsing of natural language sentences which does not involve formalized rules of grammar.  (Column 1, Lines 39 to 42)  It would have been obvious to one having ordinary skill in the art to parse tokens that include an atomic word or phrase of a proper noun as taught by Ting to recognize inferred clauses from syntactic graphs in Flann et al. for a purpose of parsing natural language sentences without formalized rules of grammar.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flann et al. (U.S. Patent No. 10,460,028) in view of Ho et al. (U.S. Patent No. 10,019,437) as applied to claim 1 above, and further in view of Fuxman et al. (U.S. Patent Publication 2008/0243772).
Flann et al. discloses matching semantic triples in knowledge base 13 to semantic triples extracted from a conversation with a user.  (Column 9, Lines 13 to 22: Figure 1)  A medical knowledge base can be built by extracting semantic triples from medical text.  (Column 9, Lines 50 to 52)  NLP controller 507 includes an information extraction module that extracts semantic triples from inferred clauses for matching with information in a knowledge base or storing in order to build up a knowledge base.  (Column 18, Lines 9 to 13)  Flann et al., then, teaches ‘triples’, but not ‘nested’ triples (“providing a nested triple representation of a clause extracted from the unstructured sentence”).  However, Fuxman et al. teaches generating nested mapping specifications in which each basic mapping of the set of basic mappings is nestable under other basic mapping of the set of basic mappings.  (¶[0010])  A nested mapping formalism generates nested mapping specifications that permit the expression of powerful grouping and data merging semantics within the mapping.  (¶[0022])  An objective is to provide an improvement over conventional mapping formalisms that are inaccurate or underspecified, and are fragmented into small overlapping features that may limit the effectiveness of mapping tools by hindering human understanding of the mappings.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to use a mapping structure that is nested as taught by Fuxman et al. with triples of Flann et al. for a purpose of providing a more accurate mapping that is more easily understood by a human.  

Allowable Subject Matter
Claims 12 to 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Jackson, Jade et al., New, Omanwar et al., Parkinson et al., Niu et al., Cross III et al., Carreras et al., and Korda disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        July 29, 2022